DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 29 January 2020. Claims 1-20 are pending. 
Information Disclosure Statement
The IDS received on 26 February 2020 has been considered. 
Claim Interpretation
Where it appears in the claims, the term "task" is understood to mean a computing task, rather than a task to perform some other action such as an autonomous vehicle maneuver. Similarly, "different step" in claim 10 is understood to mean different computing steps.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they may be construed as being directed to software 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,567,923 B2 (Gade et al., hereinafter "Gade") in view of US 11,079,764 B2 (Nister et al., hereinafter "Nister"). 

As to claim 1, Gade discloses a method for collaborative computing executed by a set of onboard computers for a group of connected vehicles, the method comprising: 
	analyzing, by the set of onboard computers, pedestrian data generated by a pedestrian device and sensor data generated by the group of connected vehicles to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data (Fig 1A, col 7 ln 17-21 - "In some embodiments, the non-vehicle node 103 is one of the 
	Nister teaches the limitations not expressly disclosed by Gade, namely: 
	wherein the digital twin data is an output of a historical digital twin simulation (col 9 ln 1-2 - "A world model manager 122 may be used to generate, update, and/or define a world model"); 
	predicting, based on the digital twin data, that the pedestrian is at risk of a collision (col 18 ln 5-15 - "the claimed set determiner 136 may determine an area and/or volume in space occupied by the actor given its state. [...] In some examples, for simplicity, the autonomous vehicle system 100 may use two-dimensional space modeling a top-down view of the real world. In other examples, the autonomous vehicle system 100 may use three-dimensional space", col 19 ln 10-13 - "when looking at multiple actors in the environment, the vehicle 102 may analyze each of the claimed sets of the actors to determine if any intersection occurs between them"); 
	determining modified path data describing a modified walking path for the pedestrian (col 25 ln 30-36 - "In the example of FIG. 4E, the vehicle-occupied trajectory(ies) 402 of the vehicle 102 may overlap with the object-occupied trajectories 408F and 408G of the pedestrians. In such an example, the vehicle 102 may execute its safety procedure, and the 
	transmitting the modified path data to the pedestrian device so that the pedestrian is informed about the modified walking path and the risk is modified (col 7 ln 5-7 - "The current system may determine states and safety procedures for each object (perceived and unperceived, static and moving) in the environment", col 12 ln 64-col 13 ln 2 - "Obstacle avoidance [...] may be based on an assumption that all actors (e.g., the vehicle 102 and the objects 106) should perform their safety procedures before the trajectory(ies) resulting from their safety procedures intersects with that of another actor", col 14 ln 47-52 - "In some examples, the state of the objects 106 (e.g., when one or more of the objects 106 is another vehicle, or a person using a client device capable of wireless communication) may be determined using wireless communications, such as vehicle-to-vehicle communication, or device-to-vehicle communication").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Gade and Nister because each reference relates to systems for performing collision avoidance by sharing information between entities in a roadway environment. The combination would yield predictable results according to the teachings of Nister by alerting a person outside a vehicle to collision risks. 

As to claim 2, the combination of Gade and Nister teaches the method of claim 1. 
	Gade further discloses the method further comprising an assigning step including assigning different tasks included in the method to different members of the group of 

As to claim 3, the combination of Gade and Nister teaches the method of claim 2. 
	Gade further discloses wherein the assigning step is executed by a hub vehicle of a vehicular micro cloud (col 12 ln 33-43).

As to claim 4, the combination of Gade and Nister teaches the method of claim 2. 
	Gade further discloses wherein the assigning is based on technological abilities of a set of technological equipment included in the connected vehicles (col 12 ln 33-43).

As to claim 5, the combination of Gade and Nister teaches the method of claim 2. 
	Gade further discloses wherein the assigning is based on a future driving path of the connected vehicles and how long each task takes to complete (Fig 1B, col 10 ln 59-65 - "the provision system 199 of the fourth vehicle 123 determines, based on the heading and path history of the fourth vehicle 123, that the fourth vehicle 123 is leaving the roadway region 170. Accordingly, the provision system 199 of the fourth vehicle 123 determines that 'Data F,' 'Data 

As to claim 6, the combination of Gade and Nister teaches the method of claim 1. 
	Nister further teaches wherein the modified path data is determined by analysis of the digital twin data (col 12 ln 64-col 13 ln 2, col 18 ln 5-15).

As to claim 7, the combination of Gade and Nister teaches the method of claim 1. 
	Nister further teaches the method further comprising a feedback loop that includes determining whether a risk of collision was reduced by the modified walking path and updating the digital twin data based on whether the determination of whether a risk of collision was reduced (col 9 ln 1-2).

As to claim 8, the combination of Gade and Nister teaches the method of claim 1. 
	Gade further discloses wherein the group of connected vehicles is not a vehicular micro cloud (col 12 ln 8-18 - "the coordinator for a particular roadway region has additional responsibilities relating to a macro-vehicular cloud. For example, a coordinator manages communications among a plurality of micro-vehicular clouds 198 of a macro-vehicular cloud 

As to claim 9, Gade discloses a computer program product included in a set of onboard vehicle computers included in a group of connected vehicles (Fig 1A, Fig 2), the computer program product comprising computer code that is operable, when executed by the set of onboard vehicle computers, to cause the set of onboard vehicle computers to provide collaborative computing by executing steps including: 
	analyzing, by the set of onboard computers, pedestrian data generated by a head-mounted pedestrian device and sensor data generated by the group of connected vehicles to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data (col 7 ln 17-21, col 8 ln 50-56). 
	Nister teaches the limitations not expressly disclosed by Gade, namely: 
	wherein the digital twin data is an output of a historical digital twin simulation (col 9 ln 1-2); 
	predicting, based on the digital twin data, that the pedestrian is at risk of a collision (col 18 ln 5-15, col 19 ln 10-13); 
	determining modified path data describing a modified walking path for the pedestrian (col 25 ln 30-36); and 

	See claim 1 for a statement of an obviousness rationale. 

As to claim 10, the combination of Gade and Nister teaches the computer program product of claim 9. 
	Gade further discloses the computer program product further comprising an assigning step including assigning different steps to different members of the group of connected vehicles (col 12 ln 33-43).

As to claim 11, the combination of Gade and Nister teaches the computer program product of claim 10. 
	Gade further discloses wherein the assigning step is executed by a hub vehicle of a vehicular micro cloud (col 12 ln 33-43).

As to claim 12, the combination of Gade and Nister teaches the computer program product of claim 10. 
	Gade further discloses wherein the assigning is based on technological abilities of a set of technological equipment included in the connected vehicles (col 12 ln 33-43).


	Gade further discloses wherein the assigning is based on a future driving path of the connected vehicles and how long each task takes to complete (Fig 1B, col 10 ln 59-65, col 18 ln 51-58).

As to claim 14, Gade discloses a system comprising: 
	a group of connected vehicles each including a communication unit that is communicatively coupled to an onboard vehicle computer so that the group includes a set of onboard vehicle computers (Fig 1A, Fig 2), wherein the set of onboard vehicle computers are executing computer-executable code that is operable, when executed by the set of onboard vehicle computers, to cause the set of onboard vehicle computers to provide collaborative computing by executing tasks including: 
	analyzing, by the set of onboard computers, pedestrian data generated by a pedestrian device and sensor data generated by the group of connected vehicles to determine digital twin data from a set that correlates with a scenario described by the pedestrian data and the sensor data (col 7 ln 17-21, col 8 ln 50-56). 
	Nister teaches the limitations not expressly disclosed by Gade, namely: 
	wherein the digital twin data is an output of a historical digital twin simulation (col 9 ln 1-2); 
	predicting, based on the digital twin data, that the pedestrian is at risk of a collision (col 18 ln 5-15, col 19 ln 10-13); 

	transmitting the modified path data to the pedestrian device so that the pedestrian is informed about the modified walking path and the risk is modified (col 7 ln 5-7, col 12 ln 64-col 13 ln 2, col 14 ln 47-52).
	See claim 1 for a statement of an obviousness rationale. 

As to claim 15, the combination of Gade and Nister teaches the system of claim 14. 
	Gade further discloses wherein an onboard vehicle computer of a hub vehicle included in the group of connected vehicles is further operable to execute an assigning operation that includes assigning different tasks to different members of the group of connected vehicles so that the different tasks are executed by the onboard vehicle computer of the member to which it is assigned (col 12 ln 33-43).

As to claim 16, the combination of Gade and Nister teaches the system of claim 15. 
	Gade further discloses wherein the assigning is based on technological abilities of a set of technological equipment included in each of the group of connected vehicles so that more difficult tasks are assigned to connected vehicles having the more technological abilities and less difficult tasks are assigned to connected vehicles having less technological abilities (col 12 ln 33-43).

As to claim 17, the combination of Gade and Nister teaches the system of claim 15. 


As to claim 18, the combination of Gade and Nister teaches the system of claim 14. 
	Nister further teaches wherein the modified path data is determined by analysis of the digital twin data (col 12 ln 64-col 13 ln 2, col 18 ln 5-15).

As to claim 19, the combination of Gade and Nister teaches the system of claim 14. 
	Nister further teaches wherein the tasks further comprise executing a feedback loop that includes determining whether a risk of collision was reduced by the modified walking path (col 9 ln 1-2).

As to claim 20, the combination of Gade and Nister teaches the system of claim 19. 
	Nister further teaches wherein the feedback loop further includes updating the digital twin data based on whether the determination of whether the risk of collision was reduced (col 9 ln 1-2).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to collaborative computing or to systems for preventing vehicle collisions with pedestrians.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669